 3 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork is necessary to be done in the plant, and none of themhas a specific work classification. The Employer testifieditexpected to hire 15 to 30 new employees when the sisal linewent into operation in April. However,some ofthe employeespresently working on the cotton line may be transferred to thesisal linewhen that line is installed! Because theprocessesofmanufacturing sisal and cotton battingare so similar, it isprobable that no new work classifications will be created forthe sisal line different from those on the cotton line.3We believe that the present complement of employees is arepresentative and substantialsegmentof the working forceultimately to be employed. We thereforesee no reason fordeparting from the Board's usual policy of directing an imme-diate election.4 Accordingly, the Employer's motiontodismissis hereby denied.[Text of Direction of Election omitted from publication.]2It will be up to the plant superintendent to decide whether to hire new employees for thesisal line,or to transfer cotton-line employees to do sisal-line work.3 Although the process of manufacturing sisal and cotton batting is similar, some differenttypes of machines are used due to the stiffer nature of sisal as compared to cotton.4Pershing Avenue Corporation, Ivers & Pond Piano Company, Paul G. Mehhn & Sons andPoole Piano Company, 98 NLRB 148; Oliver Iron and Steel Corporation, Berry Division, 98NLRB 1110; Chrysler Corporation, Michaud Ordnance Plant, 98 NLRB 1105.HIGGINS, INC.andUNITED BROTHERHOOD OF CARPEN-TERS & JOINERS OF AMERICA, SHIP CARPENTERS,CAULKERS & JOINERS, LOCAL NO. 584, AFL, PetitionerHIGGINS, INC.andINTERNATIONAL BROTHERHOODOFBOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OFAMERICA, LOCAL 37, AFL, Petitioner. Cases Nos. 15-RC-881, 15-RC-887, 15-RC-884, and 15-RC-886. April 24, 1953.DECISIONAND DIRECTION OF ELECTIONUpon separate petitionsdulyfiled under Section 9 (c) of theNationalbor Relations Act, a consolidated hearing was heldbefore F"s1. Lewis,hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casesto a three-member panel[Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in these cases,'the Board finds:i The Boardgrantsthemotion of United Brotherhood of Carpenters & Joiners of America,Ship Carpenters, Caulkers & Joiners, Local No. 584, AFL, herein called the Carpenters, towithdraw its petition in Case No. 15-RC-887 and the motion of International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, Local 37, AFL, to withdraw itspetition in Case No. 15-RC-884.104 NLRB No 50. HIGGINS, INC.3651.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representemployees of the Employer.23.A question affecting commerce exists concerning therepresentation of employees of the Employer, within themeaning of section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In Case No. 15-RC-886, the Boilermakers seeks a unitcomprising, in the main, employees engaged in the construc-tion of steel ships and boats, including, among others, themold loftsmen, but excluding the crane operators and certaincraft groups already represented by the Intervenors.3 TheinterveningOperating Engineers seeks a separate unit ofcrane operators who, it contends, constitute an appropriateunit. In Case No. 15-RC-881 the Carpenters seeks a separateunit of mold loftsmen and patternmakers who are also soughtby the Boilermakers as a part of the more comprehensivegroup.4The Employer agrees generally with the unit con-tentionof the Boilermakers in Case No. 15-RC-886 butwould include the crane operators as wellas the mold loftsmen.The Employer employs approximately 22 crane operators,who operate heavy, medium, and light-duty cranes and whocomprise the crane department under the separate super-vision of a crane superintendent. There is no interchangeof employees between the crane department and other depart-ments intheEmployer's yards and all of the Employer'scranes, with the exception of 3 electric hoists, are operatedby the crane operators. The highest paid crane operatorsenjoy a higher hourly rate than the highest paid machanics.On the other hand, the Employer does not consider the craneoperators skilled in the sense that they are craftsmen orrequire extensive training to perform efficiently. There isno apprenticeship program with regard to the training ofcrane operators and, except in the case of the heavy-dutyand some medium-duty crane operators, the training of newmen can be accomplished in a few days. Moreover, the craneoperators, though in a separate department, perform theirduties in all parts of the yards, moving material within andbetween all other departments. Approximately three-quartersof their working time is spent in conjunction with the con-struction of steel vessels together with the employees in thegroup sought by the Boilermakers. By reason of the foregoing,we are persuaded that the crane operators do not comprise2The Plumbers and SteamfittersLocal No. 60, AFL, Lodge37, International AssociationofMachinists.AFL, and MarineShip and Shipyard Laborers, Local821, intervened at thehearing to protect current contracts with the Employer,or current certification pursuant towhich negotiations are being conducted.InternationalUnion ofOperating Engineers, Local406,AFL, hereincalled Operating Engineers,was allowed to intervene on the basis of asubstantial showing of interest among the Employer's crane operators who, the OperatingEngineers claims,should constitute a separate appropriate unit.3At the hearing,the Boilermakers'petition was amended as to the unitclaimed so thatit did notconflict with any of thegroups represented by the Intervenors.4There is nohistory ofcollective bargaining as toany of theemployees sought by eitherof the Petitioners or by the Operating Engineers. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDa craft or departmentally cohesive group such as we have,in the past, held to be entitled to a self-determination elec-tion.5We shall therefore include the crane operators in thecomprehensive group sought by the Boilermakers.We conclude otherwise with regard to the mold loftsmen.6They spend practically all their time working in the moldloftseparate and apart from all other employees. There isno interchange between mold loftsmen and other employees.They utilize a high degree of skill, using blueprints andengineering tools to fabricate patterns to be used in boat andship construction. The Employer maintains a 4-year apprentice-ship program for training the loftsmen. They are paid a higherhourly rate than mechanics in similar classifications. Wefind that the mold loftsmen are skilled craftsmen who performthe usual duties of the patternmakers' craft, and that theymay, if they so desire, constitute a separate appropriateunit .'+However, we shall make no final unit determination at thistime, but shall first ascertain the desires of the employeesas expressedin the elections hereinafter directed. We shalldirect that separate elections be held among the employeesat the Employer's shipyard, Highway 90 and Industrial Canal,New Orleans, Louisiana, within the voting groups describedbelow:(1)Allmold loftsmen, their helpers and apprentices in-cluding leadermen, but excluding all other employees, guards,professional employees, and supervisors as defined in the Act.(2)All boilermakers and apprentices, crane operators,welders, tackers, blacksmiths, burners, chippers, caulkers,grinders,riveters,holders-on,heaters, layer-outs, steelfabrication ship workers, tank testers,gaugers,stationeryengineers producing oxygen, operators and helpers in theshear shop, hose repairmen, buffers and polishers, theirhelpers and leadermen, plate and steel fabrication workers,riggers, hookers-on, and groundsmen, except those workingin the carpenter division, but excluding all other employees,officeand plant clerical employees, guards, professionalemployees, and supervisors as defined in the Act.$Ifamajority of voters in voting group (1) vote for theCarpenters, they will be taken to have indicated their desireto constitute a separate appropriate unit and the RegionalDirector will issue a certification of representatives to the6Kennecott CopperCorporation, 96 NLRB 1423;International PaperCompany, 94 NLRB483, 495.6 The Carpenters'petition seeks mold loftsmen and patternmakers.There are no employeesclassified as patternmakers,but the mold loftsmen perform the same or similar duties asdo patternmakers in other shipyards.7 New YorkShipbuilders Corporation, 89 NLRB 915, 917.$ Themotions by the International Association of Machinists and the Boilermakers tocorrect the record are granted to the extent that the designation"tappers" in voting group(2) has been changed to"tackers."As we do not find it necessary to set forth in detail allof the classifications of employees who are excluded from the voting group,we will notpass upon that portion of the motion regarding correction of the designation"machine shopswamp skipper." AIRBORNE INSTRUMENTS LABORATORY,INCORPORATED367Carpenters for such unit,which unit the Board,under suchcircumstances,finds to beappropriate for purposes of col-lective bargaining.If a majority of, voters in voting group (2)vote for the Boilermakers,they will have indicated theirdesire to constitute a separate appropriate unit and theRegional Director will issue a certification of representativesto the Boilermakers for such unit,which unit the Board,under such circumstances,finds to be appropriate for purposesof collective bargaining.If a majority of the voters in bothvotinggroups vote for the Boilermakers they will haveindicated their desire to be represented by the Boilermakersin a single unit and the Regional Director will issue a certi-ficationofrepresentatives to the Boilermakers for suchunit,which unit the Board,under such circumstances, findsto be appropriate for purposes of collective bargaining.[Text of Direction of Election omitted from publication.]AIRBORNE INSTRUMENTS LABORATORY,INCORPORATEDandLOCAL807, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP_ERS OF AMERICA, AFL, Petitioner.Case No. 2-RC-5381.April 24, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,a hearing was held before ArthurGoldberg,hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel[Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The appropriate unit:The Petitioner seeks to represent unit of the Employer'sdrivers and shipping and receiving employees.Alternate unitrequestsby the Petitioner include(a)drivers,shipping,receiving,andmailroom employees;(b)drivers,shipping,receiving,and mailroom employees,and spare parts clerksin the packaging section; and(c)drivers.The Employermaintains that only an overall unit of all employees is appro-priate.104 NLRB No. 51.